COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS
                                                §

  Alberto Pena,                                      §               No. 08-16-00236-CR

                          Appellant,                 §                  Appeal from the

  v.                                                 §                120th District Court

  The State of Texas,                                §             of El Paso County, Texas

                           State.                    §               (TC# 20120D04958)

                                                §
                                              ORDER

          The Court GRANTS the Appellant’s motion for leave to file late brief until May 20,

 2017.        NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE

 APPELLANT’S BRIEF OR MOTIONS FOR LEAVE TO FILE LATE BRIEF WILL BE

 CONSIDERED BY THIS COURT.

          It is further ORDERED that the Hon. Ruben P. Morales, the Appellant’s Attorney, prepare

 the Appellant’s brief and forward the same to this Court on or before May 20, 2017.

         If Appellant’s brief is not filed with this Court by May 20, 2017, this Court will find it

necessary to send this case back to the trial court for a hearing as to why Appellant’s brief has not

been filed.

         IT IS SO ORDERED this 2nd day of May, 2017.


                                                PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.